 



Exhibit 10.42
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made as of
the 6th day of March, 2006 between SUNRISE SENIOR LIVING, INC. a Delaware
corporation (the “Company”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and Letter of Credit Issuer (the “Administrative Agent”) for
itself and certain additional lenders who are or shall be from time to time
participating as lenders pursuant to the Credit Agreement as hereinafter defined
(collectively with the Administrative Agent, the “Lenders”).
RECITALS
     A. The Lenders have made a Credit Facility available to the Company in the
maximum principal sum at any one time outstanding of $250,000,000.
     B. The Credit Facility is governed by a Credit Agreement dated December 2,
2005 (as amended, modified, substituted, extended and renewed from time to time
the “Credit Agreement”) by and between the Company and the Lenders.
     C. The Credit Facility is guaranteed by the Guarantors pursuant to the
terms of the Credit Agreement.
     D. The Company has requested and the Lenders have agreed to modify certain
provisions of the Credit Agreement, and to add a wholly owned subsidiary of the
Company, Karrington Operating Company, Inc., an Ohio corporation (“Karrington”)
as a Designated Borrower.
     E. As a condition precedent to the agreements referenced above, the
Administrative Agent has required that this Agreement be executed and delivered
to the Administrative Agent on behalf of the Lenders.
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Administrative
Agent hereby agree as follows:
     1. The above Recitals are a part of this Agreement. Unless otherwise
expressly defined in this Agreement, terms defined in the Credit Agreement shall
have the same meaning under this Agreement.
     2. The Credit Agreement is hereby amended as follows:
     (a) The following defined terms are hereby added to Section 1.1:
     “Bond Letter of Credit” means the Letter of Credit in the form attached
hereto as Exhibit J hereto.

 



--------------------------------------------------------------------------------



 



     “Bond Letter of Credit Expiration Date” means November 5, 2009.
     “Bonds” means the Allegheny County Industrial Development Authority’s
Residential Rental Development Revenue Bonds, 1996 Series A (Karrington of South
Hills Assisted Living Facility Project).
     “Indenture” means the Trust Indenture dated as of May 1, 1996 from the
Allegheny County Industrial Development Authority to PNC Bank, Ohio, National
Association, as predecessor to J.P. Morgan Trust Company, National Association,
as Trustee in connection with the Bonds.
          (b) The following defined term in Section 1.1 is hereby amended and
restated as follows:
     “Letter of Credit” means any standby letter of credit issued hereunder and
the Bond Letter of Credit and shall include the Existing Letters of Credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.
          (c) Section 2.3(a)(i) is hereby amended and restated as follows:
               2.3(a) The Letter of Credit Commitment.
               (i) Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.3, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies in any amount greater than or equal to $10,000 for the account of the
Company, or any of the Borrowers and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Company or any
of the Borrowers and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit; and
provided further that the Outstanding Amount of the L/C Obligations in an
Alternative Currency plus the outstanding Alternative Currency Loans shall not
exceed the Alternative Currency Sublimit. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the provisos to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the ability of the Company or any of the

2



--------------------------------------------------------------------------------



 



Borrowers to obtain Letters of Credit shall be fully revolving, and accordingly
the Company may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. The Lenders hereby agree to issue the Bond Letter of Credit in
connection with the Bonds and with an initial expiration date of the Bond Letter
of Credit Expiration Date. All Existing Letters of Credit shall be deemed to
have been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.
          (d) The following sub-section (v) is hereby added to Section 2.3(b):
          2.3(b)(v) The Lenders acknowledge that the Bond Letter of Credit
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing thereunder pursuant to its terms. The Company shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement. The Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of the Bond Letter of Credit.
          (e) Exhibit F is hereby replaced in its entirety with the form of
Exhibit F attached hereto.
          (f) Sections 2.14(a), 2.14(d) and 2.14(e) are hereby amended and
restated as follows:
          2.14(a) The Company may at any time, upon not less than fifteen
(15) Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any Subsidiary of the Company (an “Applicant Borrower”)
as a Designated Borrower to receive Loans in an Alternative Currency or to have
Letters of Credit issued hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit G (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Required Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any Lenders so
require. If the Administrative Agent and the Required Lenders agree that an
Applicant Borrower shall be entitled to receive Loans in an Alternative Currency
or to have Letters of Credit issued hereunder, then promptly following receipt
of all such requested resolutions, incumbency certificates, opinions of counsel
and other documents or information, the Administrative Agent shall send a notice
in substantially the form of Exhibit H (a “Designated Borrower Notice”) to the
Company and the Lenders

3



--------------------------------------------------------------------------------



 



specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans or to have Letters of Credit
issued hereunder, on the terms and conditions set forth herein, and each of the
parties agrees that such Designated Borrower otherwise shall be a Borrower for
all purposes of this Agreement; provided that no Committed Loan Notice or Letter
of Credit Application may be submitted by or on behalf of such Designated
Borrower until the date five (5) Business Days after such effective date. For
any Designated Borrower established under the Laws of the United Kingdom or any
other Foreign Obligor, if Administrative Agent so requires, the Company shall
complete the Administrative Agent’s customary forms before any borrowing by such
Designated Borrower.
          (d) The Company may from time to time, upon not less than fifteen
(15) Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower and no
Letters of Credit outstanding for the account of such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Loans made
to it or Letters of Credit issued for its account, as of the effective date of
such termination. The Administrative Agent will promptly notify the Lenders of
any such termination of a Designated Borrower’s status.
          (e) Prior to any advance of a Loan or issuance of a Letter of Credit
for a Designated Borrower, the Company shall execute and deliver to the
Administrative Agent a Company Guaranty guarantying all obligations of such
Designated Borrower for the benefit of the Lenders.
          (g) The following new Section 9.4 is hereby added:
          Section 9.4 Remedies Under the Indenture.
          If an Event of Default occurs or is occurring the L/C Issuer shall
have the right to exercise the rights and remedies of the Bank under the terms
of the Indenture. In exercising the rights and remedies of the Bank under the
Indenture, the L/C issuer shall follow the direction of the Administrative
Agent.
     3. As conditions precedent to the issuance of the Bond Letter of Credit,
the Company shall have complied with all applicable conditions of Section 2.14
for designation of Karrington as a Designated Borrower including but not limited
to execution and delivery of a Designated Borrower Request and Assumption
Agreement, a Designated Borrower Notice and a Company Guaranty, and delivery of
organizational documents, resolutions, incumbency certificates, and opinions of
counsel for Karrington and the Company. The Company and Karrington shall also
have complied with all requirements of the documents governing the Bonds for
replacement of letter of credit number SM416676C issued by First Union National
Bank as predecessor to Wachovia Bank, National Association for the benefit of
the Chase Manhattan Trust Company, National Association, Trustee for the account
of Karrington with the Bond Letter of Credit.

4



--------------------------------------------------------------------------------



 



     4. Except as specifically set forth herein, the terms, provisions and
covenants of the Credit Agreement, including, but not limited to, all financial
covenants and definitions related thereto, are hereby ratified and confirmed and
remain in full force and effect. The parties acknowledge that regardless of the
provisions Section 2.3(iii)(E) of the Credit Agreement, the L/C Issuer has
agreed to issue the Bond Letter of Credit containing certain provisions for
automatic reinstatement after drawings thereunder.
     5. This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.
     6. By their signatures below, the Guarantors consent to the transactions
contemplated by and the agreements made by the Company under this Agreement and
ratify, confirm and reissue their guaranty as set forth in the Credit Agreement.
[SIGNATURES APPEAR ON FOLLOWING PAGES]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered under seal by their duly authorized representatives
as of the date and year first written above.

            COMPANY:

SUNRISE SENIOR LIVING, INC.
      By:   /s/ Carl G. Adams   (Seal)      Carl G. Adams        Treasurer     
  GUARANTORS:

SUNRISE SENIOR LIVING MANAGEMENT, INC.
      By:   /s/ James S. Pope   (Seal)      James S. Pope        Vice President 
      SUNRISE SENIOR LIVING INVESTMENTS, INC.
      By:   /s/ James S. Pope   (Seal)      James S. Pope        Vice President 
      SUNRISE DEVELOPMENT, INC.
      By:   /s/ James S. Pope   (Seal)      James S. Pope        Vice President 
      SUNRISE SENIOR LIVING SERVICES, INC.
      By:   /s/ James S. Pope   (Seal)      James S. Pope        Vice President 
 

S-1



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Kristine Thennes   (Seal)      Name:   Kristine Thennes       
Title:   Vice President   

S-2



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ Michael J. Landini   (Seal)      Michael J. Landini       
Senior Vice President   

S-3



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Frank S. Kaulback III         Frank S. Kaulback III       
Senior Vice President   

S-4



--------------------------------------------------------------------------------



 



         

            LASALLE BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Sam L. Dendinos         Sam L. Dendinos        First Vice
President   

S-5



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, N.A., as a Lender
      By:   /s/ Thomas M. Neale         Thomas M. Neale        Senior Vice
President   

S-6



--------------------------------------------------------------------------------



 



         

            MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
      By:   /s/ Sharon P. O’Brien         Sharon P. O’Brien        Vice
President   

S-7



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Michael J. Elehwany         Michael J. Elehwany        Vice
President   

S-8



--------------------------------------------------------------------------------



 



         

            CHEVY CHASE BANK, F.S.B., as a Lender
      By:   /s/ Ellen-Elizabeth B. Lee         Ellen-Elizabeth B. Lee       
Assistant Vice President   

S-9



--------------------------------------------------------------------------------



 



         

            FARMERS & MECHANICS BANK, as a Lender
      By:   /s/ William W. Drummond         William W. Drummond        Vice
President   

S-10



--------------------------------------------------------------------------------



 



         

            FIRST HORIZON BANK a division of FIRST TENNESSEE BANK, N.A., as a
Lender
      By:           Blake Bowers        Vice President   

S-11



--------------------------------------------------------------------------------



 



         

EXHIBIT F
FORM OF COMPANY GUARANTY
MASTER CONTINUING GUARANTY
     FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to the subsidiaries of SUNRISE SENIOR LIVING,
INC., a Delaware corporation, identified on Schedule A hereto, as amended or
supplemented or deemed amended or supplemented from time to time in accordance
with Paragraph 19 below (each a “Designated Borrower” and collectively, the
“Designated Borrowers”) by BANK OF AMERICA, N.A. and any other subsidiaries or
affiliates of Bank of America Corporation and its successors and assigns as
Administrative Agent for the Lenders (collectively the “Lenders”), the
undersigned Guarantor (the “Guarantor”) hereby furnishes its guaranty of the
Guaranteed Obligations (as hereinafter defined) as follows:
     1. Guaranty. The Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
each Borrower to the Lenders arising in connection with the credit facilities
governed by the Credit Agreement dated as of December 2, 2005 among the
Guarantor as Borrower and the Administrative Agent as Administrative Agent,
Serving Line Lender and L/C Issuer (as amended, restated or substituted from
time to time, the “Credit Agreement”) including without limitation, indebtedness
and liabilities arising under any rate swap transaction, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap
or option, bond option, interest rate option, spot or forward foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, credit
swap or default transaction, or any other similar transaction (including an
option to enter into any of the foregoing) (each, a “Transaction” and
collectively, the “Transactions”) with any Borrower (including any renewals,
extensions or modifications thereof) arising out of or relating to any and all
Transactions, including, without limitation, under any master agreements thereby
relating thereto or governing any such Transaction, entered into between the
Lenders and any Borrower, (together with any related schedules, as amended,
supplemented, superseded or replaced from time to time, each a “Master
Agreement” and collectively, the “Master Agreements”), together with any related
schedules thereto and any and all transactions and the related confirmations
subject thereto or governed (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Lenders in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against the
Guarantor or any Borrower under the Bankruptcy Code (Title 11, United States
Code), any successor statute or any other liquidation, conservatorship,
bankruptcy,

 



--------------------------------------------------------------------------------



 



assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
any Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”). The Lenders’s books and records showing the amount of
the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
     2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Guarantor is compelled by law to make such deduction or withholding. If any
such obligation (other than one arising with respect to taxes based on or
measured by the income or profits of the Lenders) is imposed upon the Guarantor
with respect to any amount payable by it hereunder, the Guarantor will pay to
the Lenders, on the date on which such amount is due and payable hereunder, such
additional amount in U.S. dollars as shall be necessary to enable the Lenders to
receive the same net amount which the Lenders would have received on such due
date had no such obligation been imposed upon the Guarantor. The Guarantor will
deliver promptly to the Administrative Agent certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Guarantor hereunder. The obligations of the Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty. At the Lenders’s option, all payments under
this Guaranty shall be made in the United States. The obligations hereunder
shall not be affected by any acts of any legislative body or governmental
authority affecting any Borrower, including but not limited to, any restrictions
on the conversion of currency or repatriation or control of funds or any total
or partial expropriation of any Borrower’s property, or by economic, political,
regulatory or other events in the countries where any Borrower is located.
     3. Rights of Lenders. The Guarantor consents and agrees that the Lenders
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Lenders in their discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

2



--------------------------------------------------------------------------------



 



     4. Certain Waivers. The Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of the
Lenders) of the liability of any Borrower; (b) any defense based on any claim
that the Guarantor’s obligations exceed or are more burdensome than those of any
Borrower; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to require the Lenders to proceed
against any Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Lenders’ power whatsoever;
(e) any benefit of and any right to participate in any security now or hereafter
held by the Lenders; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties.
     The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
     5. Obligations Independent. The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Borrower or any other person or entity is joined as a party.
     6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lenders or facilities provided by
the Lenders with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Lenders and shall
forthwith be paid to the Administrative Agent to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
     7. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or the
Guarantor is made, or the Lenders exercises its right of setoff, in respect of
the Guaranteed Obligations and such payment or the

3



--------------------------------------------------------------------------------



 



proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lenders in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Lenders are
in possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.
     8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrowers owing to the Guarantor, whether
now existing or hereafter arising, including but not limited to, any obligation
of the Borrowers to the Guarantor as subrogee of the Lenders or resulting from
the Guarantor’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations. If the Administrative Agent so
requests, any such obligation or indebtedness of the Borrowers to the Guarantor
shall be enforced and performance received by the Guarantor as trustee for the
Lenders and the proceeds thereof shall be paid over to the Administrative Agent
on account of the Guaranteed Obligations, but without reducing or affecting in
any manner the liability of the Guarantor under this Guaranty.
     9. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor or any Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Lenders.
     10. Expenses. The Guarantor shall pay on demand all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and expenses and
the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of the Lenders’ rights under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Lenders in any proceeding any Debtor Relief Laws. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
     11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Lenders
and the Guarantor. No failure by the Lenders to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Lenders and the Guarantor in writing, this Guaranty is not
intended to supersede or otherwise affect any other guaranty now or hereafter
given by the Guarantor for the benefit of the Lenders or any term or provision
thereof.

4



--------------------------------------------------------------------------------



 



     12. Condition of Borrowers. The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from each
Borrower and any other guarantor such information concerning the financial
condition, business and operations of such Borrower and any such other guarantor
as the Guarantor requires, and that the Lenders have no duty, and the Guarantor
is not relying on the Lenders at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of any
Borrower or any other guarantor (the guarantor waiving any duty on the part of
the Lenders to disclose such information and any defense relating to the failure
to provide the same).
     13. Setoff. If and to the extent any payment is not made when due
hereunder, the Lenders may setoff and charge from time to time any amount so due
against any or all of the Guarantor’s accounts or deposits with the Lenders.
     14. Representations and Warranties. The Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.
     15. Indemnification and Survival. Without limitation on any other
obligations of the Guarantor or remedies of the Lenders under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Lenders from and against, and shall pay on demand,
any and all damages, losses, liabilities and expenses (including attorneys’ fees
and expenses and the allocated cost and disbursements of internal legal counsel)
that may be suffered or incurred by the Lenders in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of the Borrowers enforceable against the Borrowers in
accordance with their respective terms. The obligations of the Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.
     16. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
COMMONWEALTH OF VIRGINIA. This Guaranty shall (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the Lenders
(and any attempted assignment without such consent shall be void), and (b) inure
to the benefit of the Lenders and their successors and assigns and the Lenders
may, without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. The Guarantor hereby
irrevocably (i) submits to the non-exclusive jurisdiction of any United States

5



--------------------------------------------------------------------------------



 



Federal or State court sitting in Fairfax County, Virginia in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by the Lenders in connection with such
action or proceeding shall be binding on the Guarantor if sent to the Guarantor
pursuant to the terms of the Credit Agreement. The Guarantor agrees that the
Lenders may disclose to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations of all or part
of the Guaranteed Obligations any and all information in the Lenders’ possession
concerning the Guarantor, this Guaranty and any security for this Guaranty
pursuant to the terms of the Credit Agreement.
     17. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR AND THE LENDERS EACH IRREVOCABLY WAIVES TRIAL BY
JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     18. Dispute Resolution. Disputes arising hereunder shall be subject to
arbitration to the extent provided under the terms of the Credit Agreement.
     19. Amending Schedule A. From time to time the Guarantor and the
Administrative Agent may amend or supplement Schedule A hereto to add or delete
Borrowers or to change other information thereon by a written instrument
executed by the Lenders and the Guarantor. Any such amended Schedule A shall be
deemed to replace or supplement, as applicable, the prior Schedule A without
further action by any party hereto; provided that (i) Schedule A shall be
automatically deemed amended to include any extensions of credit extended to any
subsidiary of the Guarantor in reliance on this Guaranty, (ii) no amendment
shall terminate this Guaranty as to Guaranteed Obligations which remain
outstanding or to extensions of credit made pursuant to existing commitments
which would have been Guaranteed Obligations but for such amendment (including,
in each case, all renewals, compromises, extensions and modifications of such
Guaranteed Obligations), (iii) no amendment shall limit the rights of the
Lenders under paragraph 7 hereof, and (iv) no amendment shall in itself be
deemed a commitment by the Lenders to extend any credit.
     20. Special Agreement With Respect To Debt Restructuring. Notwithstanding
any limitation on liability set forth in Paragraph 1 to the contrary, if the
Guaranteed Obligations are made subject to a debt restructuring arrangement
between a country and its creditors or creditors of persons or entities of such
country, and as a result thereof the Lenders, as holders of such Guaranteed
Obligations and other credit facilities to such country, persons or entities of
such country, shall agree to provide any new credit facilities, the Guarantor
shall fund (and be the beneficial owner of) that amount of such new credit
facilities which is calculated by (i) dividing the face value of its Guaranteed
Obligations by the aggregate amount of the Lenders’ credit facilities made part
of the restructuring arrangement and (ii) multiplying the result by the amount
of such new credit facilities. The Guarantor agrees to execute and deliver such

6



--------------------------------------------------------------------------------



 



documents and take such actions as may be requested by the Lenders to effect the
purposes of this paragraph. The Administrative Agent agrees to provide the
Guarantor with copies of the relevant documents governing its participation in
the restructuring arrangement and new credit facilities and shall provide the
Guarantor with the basis on which it has calculated the Guarantor’s portion of
such new credit facilities, which calculations shall be conclusive absent
manifest error.
     21. Foreign Currency. If the Administrative Agent so notifies the Guarantor
in writing, at the Lenders’ sole and absolute discretion, payments under this
Guaranty shall be the U.S. Dollar equivalent of the Guaranteed Obligations or
any portion thereof, determined as of the date payment is made. If any claim
arising under or related to this Guaranty is reduced to judgment denominated in
a currency (the “Judgment Currency”) other than the currencies in which the
Guaranteed Obligations are denominated or the currencies payable hereunder
(collectively the “Obligations Currency”), the judgment shall be for the
equivalent in the Judgment Currency of the amount of the claim denominated in
the Obligations Currency included in the judgment, determined as of the date of
judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the Lenders in the
place of the Lenders’ choice at or about 8:00 a.m. on the date for determination
specified above. The Guarantor shall indemnify the Lenders and hold the Lenders
harmless from and against all loss or damage resulting from any change in
exchange rates between the date any claim is reduced to judgment and the date of
payment thereof by the Guarantor or any failure of the amount of any such
judgment to be calculated as provided in this paragraph.
     Executed as of the 6th day of March, 2006.

            SUNRISE SENIOR LIVING, INC.
      By:     [SEAL]      Name:           Title:      

7



--------------------------------------------------------------------------------



 



         

SCHEDULE A TO
COMPANY GUARANTY
     Subject to Paragraph 19 of the Master Continuing Guaranty to which this
Schedule is or will be attached, all obligations of the following entities to
Bank of America, N.A., its affiliates and subsidiaries, shall constitute
Guaranteed Obligations guaranteed pursuant to the Company Guaranty:

            Designated Borrowers:

Karrington Operating Company, Inc.
                     

8



--------------------------------------------------------------------------------



 



         

[MODEL LETTER AMENDING SCHEDULE A]
(May be sent from Bank to the Guarantor or vice versa)
                                                        , 200_
                                                                                
                                                                                
                                                                                
     Att:                                                                    
     Re:                                                                    
                Company Guaranty dated as of ______, 2006
Ladies and Gentleman:
     We refer to that certain Company Guaranty dated as of ______, 2006 made by
Sunrise Senior Living, Inc. (the “Guarantor”) in favor of Bank of America, N.A.
and affiliates (as amended from time to time, the “Guaranty;” terms not defined
herein have the meanings assigned to them in the Guaranty), pursuant to which
the Guarantor guarantees the obligations of certain of its subsidiaries and
affiliates of Guarantor.
     Subject to Paragraph 18 of the Guaranty, the undersigned hereby confirm
their agreement that Schedule A to the Guaranty is hereby amended and restated
as set forth in Schedule A hereto and all references in the Guaranty and any
other documents evidencing the Obligations shall refer to the Guaranty as
amended hereby. This letter may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute but one
and the same instrument.

            Very truly yours,
      By:           Name:           Title:        

          Agreed and Accepted:                     By:           Title:         
     

9



--------------------------------------------------------------------------------



 



         

Amended as of _______________
SCHEDULE A TO MASTER CONTINUING GUARANTY
     Subject to Paragraph 19 of the Company Guaranty to which this Schedule is
or will be attached, all obligations of the following entities to Bank of
America, N.A., its affiliates and subsidiaries, shall constitute Guaranteed
Obligations guaranteed pursuant to the Company Guaranty.

            Designated Borrowers:

Karrington Operating Company, Inc.
                     

10



--------------------------------------------------------------------------------



 



         

EXHIBIT J
FORM OF BOND LETTER OF CREDIT

11



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
IRREVOCABLE DIRECT PAY LETTER OF CREDIT
BANK OF AMERICA, N.A.

                              Issue/   Stated   Maximum Stated Letter of Credit
No.   Effective Date   Expiration Date   Amount
3079662
  March 6, 2006   November 5, 2009     $4,472,329  

J.P. Morgan Trust Company,
 National Association, as Trustee
Chase Financial Tower
250 West Huron Road, Suite 220
Cleveland, Ohio 44113
Attention: Corporate Trust Department
Ladies and Gentlemen:
     At the request and on the instructions of our customer, Karrington
Operating Company, Inc., an Ohio corporation (the “Borrower”), we hereby
establish this irrevocable direct pay letter of credit (the “Letter of Credit”)
in the amount of $4,472,329 (the “Initial Stated Amount;” and, as the same may
from time to time be reduced and thereafter reinstated as hereinafter provided,
the “Stated Amount”), consisting of (i) the amount of $4,400,000 (as reduced and
thereafter reinstated from time to time as hereinafter provided, the “Principal
Component”), which may be drawn upon with respect to payment of the unpaid
principal amount of, or portion of, the purchase price corresponding to the
principal of, the Bonds (as hereinafter defined), as certified to us, and (ii)
the amount of $72,329 (as reduced and thereafter reinstated from time to time as
hereinafter provided, the “Interest Component”), which may be drawn upon with
respect to the payment of up to 50 days’ accrued interest on the Bonds or
portion of the purchase price representing accrued interest on the Bonds, in
each case assuming a maximum interest rate of 12% per annum and computed on the
basis of the actual number of days elapsed over a year of 365 days (the “Maximum
Rate”), as certified to us, in your favor, as Trustee under that certain Trust
Indenture dated as of May 1, 1996 (the “Indenture”), by and between you, as
successor to PNC Bank, Ohio, National Association, as Trustee, and the Allegheny
County Industrial Development Authority (the “Issuer”), pursuant to which the
Issuer has issued and there remains outstanding $4,400,000 in aggregate
principal amount of its Residential Rental Development Revenue Bonds, 1996
Series A (Karrington of South Hills Assisted Living Facility Project) (the
“Bonds”). This Letter of Credit is effective immediately and expires on the
expiration date described below.

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
     Subject to the other provisions of this Letter of Credit, you or your
transferee may obtain the funds available under this Letter of Credit by
presentment to us of your sight draft or drafts drawn on Bank of America, N.A.,
Los Angeles, California. Each draft presented to us must be accompanied by your
certification substantially in the form of one or more of the Annexes described
below, as may be applicable to the type of drawing you are making (each such
demand and presentation, a “Drawing”). You must comply with all of the
instructions in brackets in preparing each such certification.
     1. Annex A (Periodic Interest Demand With Reinstatement Request). If you
are demanding funds with respect to a scheduled interest payment on the Bonds in
accordance with the Indenture, and such amount is to be reinstated immediately
following the Drawing, your draft or drafts should be accompanied by your Annex
A certification.
     2. Annex B (“Principal and Interest Demand Without Reinstatement Request).
If you are demanding funds with respect to the payment of principal and interest
on the Bonds in connection with a partial redemption of Bonds in accordance with
the Indenture, which amount is not to be reinstated following the Drawing, your
draft or drafts should be accompanied by your Annex B certification.
     3. Annex C (Principal and Interest Demand). If you are demanding funds with
respect to the payment of principal and interest on the Bonds in connection with
a purchase of the Bonds in accordance with the Indenture (a “Liquidity
Drawing”), your draft or drafts should be accompanied by your Annex C
certification.
     4. Annex D (Final Drawing). Any draft constituting your final Drawing under
this Letter of Credit must be accompanied by your Annex D certification. Only
one draft accompanied by an Annex D certification may be presented for payment
against this Letter of Credit; upon any such presentation, no further draft may
be drawn and presented hereunder.
     In each case where we have received a draft as described above, your
remittance instructions and one or more of the certificates described above at
or before 11:00 a.m., Los Angeles time (hereinafter referred to as “Local
Time”), on a Business Day (as defined below), we will make payment by 7:00 a.m.,
Local Time, on the following Business Day. If we receive such items after
11:00 a.m., Local Time, on a Business Day, we will make payment by 7:00 a.m.,
Local Time, on the second Business Day thereafter
     Demands for payment hereunder honored by the Bank shall not, in the
aggregate, exceed the Stated Amount, as the Stated Amount may have been
reinstated by us as provided herein. Subject to the preceding sentence, each
Drawing honored by the Bank hereunder shall pro tanto reduce the Stated Amount
hereof, it being understood that after the effectiveness of any such reduction
you shall no longer have any right to make a Drawing hereunder in respect of the
amount of such principal and/or interest on the Bonds causing or corresponding
to such reduction.

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
     Drafts honored by us under this Letter of Credit shall not exceed the
Stated Amount available to you under this Letter of Credit, as such amount may
vary from time to time. Each draft honored by us will reduce the Stated Amount
available under this Letter of Credit. However, in the case of a draft or drafts
accompanied by your certification substantially in the form of Annex A and
presented in full compliance with the terms and conditions of this Letter of
Credit, the Stated Amount of this Letter of Credit shall, on the date each draft
is honored by us, automatically be reinstated by us, by an amount equal to the
amount of that Drawing; after such reinstatement, the Stated Amount of this
Letter of Credit shall be the same as it was immediately prior to such Drawing.
     Upon receipt by the Bank of a certificate substantially in the form of
Annex E (Trustee Certificate as to Remarketing) attached hereto from you, the
Principal and/or Interest Components of the Stated Amount shall be automatically
reinstated in the amounts shown on such Annex E which have been paid to the
Bank.
     Notwithstanding anything contained herein to the contrary, this Letter of
Credit shall not apply to the payment of principal and interest payable with
respect to any Bonds which are registered in the name of the Issuer (“Issuer
Bonds”) or in the name of the Borrower or an affiliate of the Borrower
(“Borrower Bonds”) or to the payment of principal and interest payable with
respect to any Bonds which are held by you as agent for the Bank pursuant to
Section 4.05 of the Indenture (“Pledged Bonds”).
     Each draft presented for payment against this Letter of Credit and each
accompanying certification must be dated the date of its presentation to us, and
may be presented only on a Business Day. As used in this Letter of Credit,
“Business Day” shall mean any day other than a Saturday, Sunday, legal holiday
or a day on which banking institutions in Los Angeles, California are authorized
or required to close. Drafts must be marked conspicuously “Drawn under Bank of
America, N.A. Irrevocable Direct Pay Letter of Credit No. 3079662.” The
certifications you are required to submit to us along with your draft or drafts
should be prepared either (i) in the form of a letter on your letterhead signed
by your officer or (ii) in the form of a facsimile copy of such a letter sent by
one of your officers to: (213) 240-6989.
     Other than the foregoing provisions for communication by facsimile copy,
communications with respect to this Letter of Credit shall be in writing and
shall be addressed to us at Bank of America, N.A., Trade Operation Center, Mail
Code CA9-705-07-05, 1000 West Temple Street, Los Angeles, California 90012-1514,
Attention: Standby Letter of Credit Dept, specifically referring to the number
and date of this Letter of Credit.
     If a demand for payment made by you hereunder does not, in any instance,
conform to the terms and conditions of this Letter of Credit, we shall give you
prompt notice that the purported demand was not effected in accordance with this
Letter of Credit, stating the reasons therefor and that we are holding any
documents at your disposal or are returning them to you, as

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
we may elect. Upon being notified that the purported demand was not effected in
conformity with this Letter of Credit, you may attempt to correct any such
nonconforming demand for payment if, and to the extent that, you as Trustee are
entitled (without regard to the provisions of this sentence) and able to do so.
     By paying you an amount demanded in accordance with this Letter of Credit,
we make no representation as to the correctness of the amount demanded or your
calculations and representations on the certificates required of you by this
Letter of Credit.
     This Letter of Credit shall expire on the earliest of (i) the Stated
Expiration Date shown on the first page hereof, or any extension thereof as set
forth in a Notice of Extension in the form of Annex F hereto, (ii) when any
draft accompanied by your certification substantially in the form of Annex D to
this Letter of Credit is honored and paid by us, (iii) the day on which this
Letter of Credit is surrendered by the Trustee to the Bank, accompanied by a
certificate substantially in the form of Annex G (Surrender Certificate) to this
Letter of Credit, (iv) two (2) Business Days following the effective date of the
conversion of the rate of interest borne by the Bonds to a Term Rate under the
Indenture (the “Term Rate Conversion Date”), as certified by you in
substantially the form of Annex H (Notice of Term Rate Conversion Date) to this
Letter of Credit, or (v) 30 days after you receive our Annex I (Notice of Event
of Default under Credit Agreement) certification or, if such day is not a
Business Day, on the next succeeding Business Day. Any notice or certification
in the form of Annex F or Annex I will be delivered to you at the address
indicated above or, if we have received a Transfer Demand in the form of Annex
J, to your transferee at the address set forth in such Annex J.
     Payments of Drawings under this Letter of Credit shall be made from funds
of the Bank and not from any moneys provided to the Bank by the Borrower, the
Issuer or any party related to the Borrower or the Issuer.
     This Letter of Credit shall be governed by and construed in accordance with
the International Standby Practices (ISP 98), and, to the extent not
inconsistent therewith, the laws of the Commonwealth of Virginia.
     This Letter of Credit sets forth in full our undertaking, and such
undertaking shall not in any way be modified, amended, amplified or limited by
reference to any document, instrument or agreement referred to herein
(including, without limitation, the Bonds), except only the Annexes and drafts
referred to herein; and any such reference shall not be deemed to incorporate
herein by reference any document, instrument or agreement except for such
Annexes and drafts.
     This Letter of Credit is transferable. Transfer may be made to any person
or entity whom you or any transferee hereunder designate as a successor trustee
under the Indenture. Transfer of the available Drawing under this Letter of
Credit to such transferee shall be effected by the presentation to us of this
Letter of Credit accompanied by a request designating your successor in the form
of Annex J (Transfer Demand) attached hereto, with the signature of the
appropriate

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
officer signing on your behalf authenticated by another one of your officers,
and the payment of One Thousand Dollars ($1,000) paid by the Borrower as a
transfer fee. Upon presentation and payment, we shall forthwith effect a
transfer of this Letter of Credit to your designated transferee.

            Very truly yours,

BANK OF AMERICA, N.A.
      By:   /s/ Sandra Leon         Name:   Sandra Leon        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]

         

Annex A
(Periodic Interest Demand With Reinstatement Request)
Bank of America, N.A.
Irrevocable Letter of Credit No. 3079662
Bank of America, N.A.
Trade Operation Center
Mail Code CA9-705-07-05
1000 West Temple Street
Los Angeles, California 90012-1514
Attention: Standby Letter of Credit Dept.

Re:   Drawing for Interest Due on Scheduled Interest Payment Date

Ladies and Gentlemen:
     We refer to your Letter of Credit No. 3079662 (the “Letter of Credit”). Any
term which is defined in the Letter of Credit shall have the same meaning when
used herein. The undersigned, a duly authorized officer of J.P. Morgan Trust
Company, National Association, as trustee (the “Trustee” or “we”), hereby
certifies to you that:
     1. We are the Trustee or a successor Trustee under the Indenture for the
holders of the Residential Rental Development Revenue Bonds, 1996 Series A
(Karrington of South Hills Assisted Living Facility Project) (the “Bonds”),
issued by the Allegheny County Industrial Development Authority.
     2. We hereby make demand under the Letter of Credit, by our presentment of
the sight draft accompanying this Certificate, for payment of
$                     representing accrued and unpaid interest on the Bonds with
respect to a scheduled interest payment.
     3. The amount of the draft accompanying this Certificate does not exceed
the amount available on the date hereof to be drawn under the Letter of Credit
in respect of interest accrued on the Bonds and was computed in accordance with
the terms and conditions of the Bonds and the Indenture. The date specified in
paragraph 4 below is not earlier than the date upon which the payment hereby
demanded is required to be made under the terms and conditions of the Bonds and
the Indenture. The Letter of Credit has not terminated prior to the time of the
delivery of this Certificate and the accompanying draft.
     4. We request that the payment hereby demanded be made no later than 7:00
a.m., Los Angeles time (“Local Time”),
on                                  ,                      [if this certificate
and an accompanying draft are delivered at or before 11:00 a.m., Local Time,
insert a date which is the next Business Day; if this certificate and an
accompanying draft are delivered after 11:00 a.m., Local Time, insert a date
which is a Business Day and is no earlier than the second succeeding Business
Day following the date those documents are delivered]. Unless otherwise agreed
to in a

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
writing signed by you and us, please [deposit/wire transfer] the amount hereby
demanded to our account number                                          [insert
account number] with                                           [insert name and
address of banking institution to receive funds].
     5. Please reinstate the Letter of Credit by the amount specified in
paragraph 2 of this Certificate in accordance with the terms set forth in the
Letter of Credit; following such reinstatement, the Stated Amount shall be the
same as it was immediately prior to this Drawing.
     6. The amount demanded hereby is not being made in respect of any Issuer
Bonds, Borrower Bonds or Pledged Bonds.
     IN WITNESS WHEREOF, we have executed and delivered this Certificate as
Trustee as of the ___day of                     .

            Very truly yours,

J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]

         

Annex B
(Principal and Interest Demand Without Reinstatement Request)
Bank of America, N.A.
Irrevocable Letter of Credit No. 3079662
Bank of America, N.A.
Trade Operation Center
Mail Code CA9-705-07-05
1000 West Temple Street
Los Angeles, California 90012-1514
Attention: Standby Letter of Credit Dept.

Re:   Drawing for Partial Redemption of the Bonds

Ladies and Gentlemen:
     We refer to your Letter of Credit No. 3079662 (the “Letter of Credit”). Any
term which is defined in the Letter of Credit shall have the same meaning when
used herein. The undersigned, a duly authorized officer of J.P. Morgan Trust
Company, National Association, as trustee (the “Trustee” or “we”), hereby
certifies to you that:
     1. We are the Trustee or a successor Trustee under the Indenture for the
holders of the Residential Rental Development Revenue Bonds, 1996 Series A
(Karrington of South Hills Assisted Living Facility Project) (the “Bonds”),
issued by the Allegheny County Industrial Development Authority.
     2. We hereby make demand under the Letter of Credit for payment of
$                    , of which $                     shall be with respect to
the principal of certain of the Bonds, and $                     shall be with
respect to interest to be paid on the Bonds, which total amount is due with
respect to a partial redemption of Bonds pursuant to the Indenture.
     3. The amount of the draft accompanying this Certificate does not exceed
the amount available on the date hereof to be drawn under the Letter of Credit
and was computed in accordance with the terms and conditions of the Bonds and
the Indenture. The date specified in paragraph 4 below is not earlier than the
date upon which the payment hereby demanded is required to be made under the
terms and conditions of the Bonds and the Indenture. The Letter of Credit has
not terminated prior to the time of the delivery of this Certificate and the
accompanying draft.
     4. We request that the payment hereby demanded be made no later than 7:00
a.m., Los Angeles time (“Local Time”), on                      [if this
certificate and an accompanying draft are delivered at or before 11:00 a.m.,
Local Time, insert a date which is the next Business Day; if this certificate
and an accompanying draft are delivered after 11:00 a.m., Local Time, insert a
date which is a Business Day and is no earlier than the second succeeding
Business Day

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
following the date those documents are delivered]. Unless otherwise agreed to in
writing signed by you and us, please [deposit/wire transfer] the amount hereby
demanded to our account number                      [insert account number]
with                                                               [insert name
and address of banking institution to receive funds].
     5. Upon application of the amount with respect to principal of the Bonds
set forth in paragraph 2 of this Certificate, there shall be outstanding
$                     principal amount of the Bonds and the Stated Amount of the
Letter of Credit shall be $                    .
     6. The amount demanded hereby is not being made in respect of any Issuer
Bonds, Borrower Bonds or Pledged Bonds.
     IN WITNESS WHEREOF, we have executed and delivered this Certificate as
Trustee as of the ___day
of                                         ,                     .

            Very truly yours,

J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]

         

Annex C
(Principal and Interest Demand)
Bank of America, N.A.
Irrevocable Letter of Credit No. 3079662
Bank of America, N.A.
Trade Operation Center
Mail Code CA9-705-07-05
1000 West Temple Street
Los Angeles, California 90012-1514
Attention: Standby Letter of Credit Dept.

Re:   Drawing for Purchase of Bonds

Ladies and Gentlemen:
     We refer to your Letter of Credit No. 3079662 (the “Letter of Credit”). Any
term which is defined in the Letter of Credit shall have the same meaning when
used herein. The undersigned, a duly authorized officer of J.P. Morgan Trust
Company, National Association, as trustee (the “Trustee” or “we”), hereby
certifies to you that:
     1. We are the Trustee or a successor Trustee under the Indenture for the
holders of the Residential Rental Development Revenue Bonds, 1996 Series A
(Karrington of South Hills Assisted Living Facility Project) (the “Bonds”),
issued by the Allegheny County Industrial Development Authority.
     2. We hereby make demand under the Letter of Credit for payment of
$                    , of which $                     shall be with respect to
the principal of the Bonds, and $                     shall be with respect to
interest to be paid on the Bonds, which total amount is due with respect to the
payment of all or a portion of the purchase price of Bonds pursuant to the
Indenture.
     3. The amount of the draft accompanying this Certificate does not exceed
the amount available on the date hereof to be drawn under the Letter of Credit
and was computed in accordance with the terms and conditions of the Bonds and
the Indenture. The date specified in paragraph 4 below is not earlier than the
date upon which the payment hereby demanded is required to be made under the
terms and conditions of the Bonds and the Indenture. The Letter of Credit has
not terminated prior to the time of the delivery of this Certificate and the
accompanying draft.
     4. We request that the payment hereby demanded be made no later than 7:00
a.m., Los Angeles time (“Local Time”),
on                                         ,                       [if this
certificate and an accompanying draft are delivered at or before 11:00 a.m.,
Local Time, insert a date which is the next Business Day; if this certificate
and an accompanying draft are delivered after 11:00 a.m.,

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
Local Time, insert a date which is a Business Day and is no earlier than the
second succeeding Business Day following the date those documents are
delivered]. Unless otherwise agreed to in a writing signed by you and us, please
[deposit/wire transfer] the amount hereby demanded to our account
number                                           [insert account number]
with                                                               [insert name
and address of banking institution to receive funds].
     5. The amount demanded hereby is not being made in respect of any Issuer
Bonds, Borrower Bonds or Pledged Bonds. We hereby certify that Bonds in an
aggregate outstanding principal amount equal to the amount demanded hereby with
respect to principal shall be recorded as Pledged Bonds in accordance with the
registration requirements for such Bonds set forth in Section 4.05(a) of the
Indenture.
     IN WITNESS WHEREOF, we have executed and delivered this Certificate as
Trustee as of the ___day of                     .

            Very truly yours,

J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]

         

Annex D
(Final Drawing)
Bank of America, N.A.
Irrevocable Letter of Credit No. 3079662
Bank of America, N.A.
Trade Operation Center
Mail Code CA9-705-07-05
1000 West Temple Street
Los Angeles, California 90012-1514
Attention: Standby Letter of Credit Dept.

Re:   Final Drawing and Termination

Ladies and Gentlemen:
     We refer to your Letter of Credit No. 3079662 (the “Letter of Credit”). Any
term which is defined in the Letter of Credit shall have the same meaning when
used herein. The undersigned, a duly authorized officer of J.P. Morgan Trust
Company, National Association, as trustee (the “Trustee” or “we”), hereby
certifies to you that:
     1. We are the Trustee or a successor Trustee under the Indenture for the
holders of the Residential Rental Development Revenue Bonds, 1996 Series A
(Karrington of South Hills Assisted Living Facility Project) (the “Bonds”),
issued by the Allegheny County Industrial Development Authority.
     2. We hereby make demand for payment of $                     of which
$                     shall be with respect to the principal of the Bonds, and
$                     shall be with respect to interest, if any, on the Bonds.
     3. This Drawing is being made as a result of the maturity, acceleration, or
redemption of all outstanding Bonds in accordance with the terms and conditions
of the Bonds and the Indenture.
     4. The amount of the draft accompanying this Certificate does not exceed
the amount available on the date hereof to be drawn under the Letter of Credit
and was computed in accordance with the terms and conditions of the Bonds and
the Indenture. The date specified in paragraph 5 below is not earlier than the
date upon which the payment hereby demanded is required to be made under the
terms and conditions of the Bonds and the Indenture. The Letter of Credit has
not terminated prior to the delivery of this Certificate and the accompanying
draft.
     5. The sight draft accompanying this Certificate constitutes the final
Drawing under the Letter of Credit and upon payment of such draft, the Letter of
Credit is canceled. We request that the payment hereby demanded be made no later
than 7:00 a.m., Los Angeles time (“Local

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
Time”), on                                           [if this certificate and an
accompanying draft are delivered at or before 11:00 a.m., Local Time, insert a
date which is the next Business Day; if this certificate and an accompanying
draft are delivered after 11:00 a.m., Local Time, insert a date which is a
Business Day and is no earlier than the second succeeding Business Day following
the date those documents are delivered]. Please [deposit/wire transfer] the
amount hereby demanded to our account number
                                          [insert account number]
with                                            [insert name and address of
banking institution to receive funds].
     6. The amount demanded hereby is not being made in respect of any Issuer
Bonds, Borrower Bonds or Pledged Bonds.
     IN WITNESS WHEREOF, we have executed and delivered this Certificate as
Trustee as of the ___day of                     .

            Very truly yours,

J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]

         

Annex E
(Trustee Certificate as to Remarketing)
Bank of America, N.A.
Irrevocable Letter of Credit No. 3079662
Bank of America, N.A.
Trade Operation Center
Mail Code CA9-705-07-05
1000 West Temple Street
Los Angeles, California 90012-1514
Attention: Standby Letter of Credit Dept.

Re:   Irrevocable Letter of Credit No. 3079662

Ladies and Gentlemen:
     The undersigned, a duly authorized officer of J.P. Morgan Trust Company,
National Association, as trustee (the “Trustee”), hereby notifies Bank of
America, N.A. (the “Bank”), with reference to Letter of Credit No. 3079662 (the
“Letter of Credit”; terms defined therein and not otherwise defined herein shall
have the meanings set forth in the Letter of Credit) issued by the Bank in favor
of the Trustee as follows:
     1.                                                               is the
Remarketing Agent under the Indenture for the holders of the Bonds.
     2. The Trustee has been advised by the Borrower or the Remarketing Agent
that the amount of $                                         paid to the Bank
today by the Borrower or the Remarketing Agent on behalf of the Borrower is a
payment made to reimburse the Bank, pursuant to the Credit Agreement dated as of
December 2, 2005 (the “Credit Agreement”), among Sunrise Senior Living, Inc. and
certain of its affiliates, the Bank, as administrative agent, the Bank as lender
and the other parties identified therein, for amounts drawn under the Letter of
Credit pursuant to a Liquidity Drawing.
     3. Of the amount referred to in paragraph 2,
$                     represents the aggregate principal amount of Pledged Bonds
resold or to be resold on behalf of the Borrower.
     4. Of the amount referred to in paragraph 2,
$                     represents accrued and unpaid interest on such Pledged
Bonds.
     5. Upon receipt of this Certificate, you are hereby notified that such
Bonds are no longer Pledged Bonds and the Principal Component and the Interest
Component of the Stated Amount of the Letter of Credit are required to be
reinstated automatically pursuant to, and in the amounts required by, the Letter
of Credit.

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
     IN WITNESS WHEREOF, the Trustee has executed and delivered this Certificate
as of
this                day of _______________,             .

            J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
Annex F
(Notice of Extension)
Bank of America, N.A.
Irrevocable Letter of Credit No. 3079662

To:   Beneficiary under our Letter of Credit No. 3079662 issued for the account
of
Karrington Operating Company, Inc. (the “Letter of Credit”)

Re:   Extension of Stated Expiration Date of Letter of Credit

Ladies and Gentlemen:
     Bank of America, N.A., as issuer of the Letter of Credit, hereby amends the
Stated Expiration Date set forth on the first page of the Letter of Credit from
[INSERT CURRENT LOC EXPIRATION DATE]
to                          ,                     .
     All the terms of the Letter of Credit shall continue in full force and
effect except as amended hereby.
     IN WITNESS WHEREOF, we have executed and delivered this Notice as of this
___ day of                                         ,                     .

            Very truly yours,

BANK OF AMERICA, N.A.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]

         

Annex G
(Surrender Certificate)
Bank of America, N.A.
Irrevocable Letter of Credit No. 3079662
Bank of America, N.A.
Trade Operation Center
Mail Code CA9-705-07-05
1000 West Temple Street
Los Angeles, California 90012-1514
Attention: Standby Letter of Credit Dept.
Ladies and Gentlemen:
     We refer to your Letter of Credit No. 3079662 (the “Letter of Credit”). Any
term which is defined in the Letter of Credit shall have the same meaning when
used herein. The undersigned, a duly authorized officer of JP. Morgan Trust
Company, National Association, as trustee (the “Trustee” of “we”), hereby
certifies to you that:
     1. We are the Trustee or a successor Trustee under the Indenture for the
holders of the Residential Rental Development Revenue Bonds, 1996 Series A
(Karrington of South Hills Assisted Living Facility Project) (the “Bonds”),
issued by the Allegheny County Industrial Development Authority.
     2. We hereby surrender the attached Letter of Credit to you.
     3. The Letter of Credit is hereby terminated in accordance with its terms.
     4. No payment is demanded of you in connection with this surrender of the
Letter of Credit.
     IN WITNESS WHEREOF, we have executed and delivered this certificate as
Trustee as of the ___day of                    ,                     .

            Very truly yours,

J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]

         

Annex H
(Notice of Term Rate Conversion Date)
Bank of America, N.A.
Trade Operation Center
Mail Code CA9-705-07-05
1000 West Temple Street
Los Angeles, California 90012-1514
Attention: Standby Letter of Credit Dept.

Re:   Conversion of Bonds to a Term Rate

Ladies and Gentlemen:
     We refer to your Letter of Credit No. 3079662 (the “Letter of Credit”). Any
term which is defined in the Letter of Credit shall have the same meaning when
used herein. The undersigned, a duly authorized officer of J.P. Morgan Trust
Company, National Association, as trustee (the “Trustee” or “we”), hereby
certifies to you that:
     1. We are the Trustee or a successor Trustee under the Indenture for the
holders of the Residential Rental Development Revenue Bonds, 1996 Series A
(Karrington of South Hills Assisted Living Facility Project) (the “Bonds”),
issued by the Allegheny County Industrial Development Authority.
     2. Pursuant to the terms of the Indenture, the Bonds have been converted to
bear interest at a Term Rate effective
on                                      ,                      (the “Term Rate
Conversion Date”).
     3.  The Letter of Credit will expire on                        
                   ,                      , which is two (2) Business Days
following the Term Rate Conversion Date.
     IN WITNESS WHEREOF, the Trustee has executed and delivered this Certificate
as of this ___day
of                                         ,                     .

            J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
Annex I
(Notice of Event of Default under Credit Agreement)
Bank of America, N. A.
Irrevocable Letter of Credit No. 3079662

To:   Beneficiary under our Letter of Credit No. 3079662 issued for the account
of Karrington Operating Company, Inc. (the “Letter of Credit”)

Re:   Event of Default under Credit Agreement

Ladies and Gentlemen:
     We hereby certify to you that:
     1. An Event of Default has occurred under the Credit Agreement dated as of
December 2, 2005 (the “Credit Agreement”), among Sunrise Senior Living, Inc. and
certain of its affiliates, Bank of America, N.A. (the “Bank”), as administrative
agent, the Bank as lender and the other parties identified therein.
     2. Pursuant to Section 7.03 of the Indenture (as such term and all other
capitalized terms are used in the Letter of Credit), the Bank hereby directs you
to accelerate payment of the Bonds immediately and, in connection therewith, to
draw on the Letter of Credit to pay for such acceleration pursuant to a draft
accompanied by an Annex D certification, unless you have received separate
written instructions from us accompanying this notice directing you not to
declare the Bonds immediately due and payable but, instead, to submit a
Liquidity Drawing and use the proceeds thereof to purchase the Bonds on the date
specified therein in accordance with Section 4.02(c) of the Indenture (which
purchase date shall be a Business Day not earlier than 20 days and not more than
25 days after the date of receipt by you of such notice and separate written
instructions).
     3. Unless it expires earlier in accordance with its terms, the Letter of
Credit will expire
on                                         ,                      [insert date
that is 30 days from beneficiary’s receipt of this notice or, if such day is not
a Business Day, the next succeeding Business Day],
     IN WITNESS WHEREOF, we have executed and delivered this certificate as of
this ___day of                               ,                     .

            Very truly yours,

BANK OF AMERICA, N. A.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]

         

Annex J
(Transfer Demand)
Bank of America, N.A.
Irrevocable Letter of Credit No. 3079662
Bank of America, N.A.
Trade Operation Center
Mail Code CA9-705-07-05
1000 West Temple Street
Los Angeles, California 90012-1514
Attention: Standby Letter of Credit Dept.

Re:   Instruction to Transfer Letter of Credit No. 3079662 issued for the
account of Karrington Operating Company, Inc. (the “Borrower”)

Ladies and Gentlemen:
For value received, the undersigned beneficiary (the “Transferor”) hereby
irrevocably transfers to:
     (Name of Transferee and Address)
(the “Transferee”) all rights of the Transferor with respect to the
above-referenced Letter of Credit, including the right to draw under said Letter
of Credit in the amount of the full unutilized balance thereof. Said Transferee
has succeeded the Transferor as Trustee under that certain Trust Indenture dated
as of May 1, 1996 (the “Indenture”) by and between the Allegheny County
Industrial Development Authority (the “Issuer”) and J.P. Morgan Trust Company,
National Association, as trustee, with respect to the Issuer’s Residential
Rental Development Revenue Bonds, 1996 Series A (Karrington of South Hills
Assisted Living Facility Project).
     By virtue of this transfer, the Transferee shall have the sole rights as
beneficiary of said Letter of Credit, including sole rights relating to any past
or future amendments thereof, whether increases or extensions or otherwise. All
amendments are to be advised directly to the Transferee without necessity of any
consent of or notice to the Transferor.
     By its signature below, the Transferee acknowledges that it has duly
succeeded the Transferor as Trustee under the Indenture, and agrees to be bound
by the terms of the Indenture as if it were the original Trustee thereunder.

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [w51270w5127001.gif]
     The Letter of Credit is returned herewith, and we ask you to endorse the
transfer on the reverse thereof and to forward it directly to the Transferee
with your customary notice of transfer. Also, please find enclosed our payment
of $1,000 paid by the Borrower as a transfer fee in accordance with the Letter
of Credit.

            Very truly yours,


J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:        

          Acknowledged by
[insert name of Transferee]
as Transferee and successor Trustee
    By:         Name:         Title:        

 